Title: John Adams’ Draft of the Definitive Peace Treaty between the United States and Great Britain, 1 February 1783
From: Adams, John
To: 


[1 February 1783]

The Definitive Treaty of Peace and Friendship, between his Britannick Majesty, and the United States of America. concluded at  the  Day of February 1783.
In the Name of the Most Holy and Undivided Trinity, Father, Son, and Holy Ghost. So be it.
Be it known to all those to whom it shall, or may, in any manner belong.
It has pleased the Most High to diffuse the Spirit of Union and Concord among the Nations, whose divisions had Spread Troubles in the four Parts of the World, and to inspire them with the Inclination to cause the Comforts of Peace to Succeed to the Misfortunes of a long and bloody War, which having arisen between Great Britain and the United States of America, in its Progress, communicated itself to France Spain and the United Netherlands: Consequently, the most Serene and most potent Prince, George the Third by the Grace of God, King of Great Britain, France and Ireland, Duke of Brunswick and Lunenbourg, Arch Treasurer and Elector, of the Holy Roman Empire.
Consequently, the United States of America, did on the Fifteenth Day of June in the Year of our Lord one Thousand Seven hundred and Eighty one, name and appoint their Ministers Plenipotentiairy and resolve ordain and grant, their Commission, in the following Words to wit
here insert the American Commission.
And his Sacred Majesty the King of Great Britain, did on the Twenty first day of September, in the twenty Second Year of his Reign, issue his Commission under the Great Seal of Great Britain to Richard Oswald Esqr in the Words following vizt.
here insert Mr Oswalds Commission.
And his Said Britannic Majesty on the one Part and the Said United States of America, on the other, did lay the Foundations of Peace in the Preliminaries, Signed at Paris on the Thirtieth of November last, by the Said Richard Oswald Esqr on the Part of his Said Majesty and by the Said John Adams, Benjamin Franklin, John Jay and Henry Laurens Esqrs, on the Part of the Said United States, in Virtue of their respective Full Powers aforesaid, and after having mutually Shewn to each other their Said Full Powers, in good Form and mutually exchanged Authenticated Copies of the Same.
And his Said Britannic Majesty did on the Twenty fourth day of July in the Year of our Lord one Thousand Seven hundred and Eighty two and in the twenty Second Year of his Reign, issue his Commission Signed with his Royal Hand and under the Great Seal of Great Britain to Alleyne Fitzherbert Esqr, in the following Words vizt.
here insert Mr Fitzherberts Commission.
And the Said Alleyne Fitzherbert, on the Part of his Said Britannic Majesty and John Adams and Benjamin Franklin in the necessary Absence of the Said John Jay & Henry Laurens, on the Part of the Said United States, did at Versailles on the Twentyeth Day of January last communicate to each other their Full Powers aforesaid in good Form, and Agree upon an Armistice in the Words following.
here insert the Declarations.
And now the Said Alleyne Fitzherbert Minister Plenipotentiary of his Said Britannic Majesty, in Behalf of his Said Majesty on the one Part and John Adams Benjamin Franklin, John Jay and Henry Laurens Ministers Plenipotentiary of the Said Unitated States of America, in Behalf of the Said States, on the other, having communicated to each other their aforesaid Full Powers in good Form, and mutually exchanged authenticated Copies of the Same, by Virtue thereof, have agreed and do hereby agree and conclude upon the Articles, the Tenor of which is as follows. vizt.
Art. 1. &c as in the Preliminary Articles.
To be added.
Art. 10. His Sacred Britannick Majesty, and the Said United States, promise to observe Sincerely and bonâ Fide, all the Articles contained and Settled in the present Treaty; and they will not Suffer the Same to be infringed, directly or indirectly, by their respective Subjects and Citizens

Art. 11. The Solemn Ratifications of the present Treaty, expedited in good and due Form, Shall be exchanged, in the City of London, or Philadelphia, between the High Contracting Parties in the Space of Months, or Sooner if possible, to be computed from the day of the Signature of the present Treaty.
In Witness whereof, We the Underwritten their Ministers Plenipotentiary have Signed with our Hands in their Name, and in Virtue of our full Powers, the present definitive Treaty, and have caused the Seals of our Arms to be put thereto. Done at the day of February 1783